DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/804,831 (reference application, claim dated 02/28/2020; hereinafter ‘831). Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, application ‘831 recites (claim 1, line 1) a printing apparatus, comprising: 
a housing portion configured to house a recording medium (lines 4-5); 
a(n inherent) transport unit configured to transport the recording medium from the housing portion to a printing unit; and 
a cover configured to open and close the housing portion (line 6), wherein 
the cover is rotatably supported by a first support shaft and a second support shaft (lines 10-13), 
the first support shaft is disposed in a position closer to the printing unit than the housing portion is, and the second support shaft is disposed in a position farther from the printing unit than the housing portion is (lines 10-13), and 
the cover is configured such that, when displaced from a closed position in a first direction, the cover is spaced from the second support shaft and is rotationally movable around the first support shaft up to a first open position, and that, when displaced from the closed position in a second direction, the cover is spaced from the first support shaft and is rotationally movable around the second support shaft up to a second open position (lines 23-29).
With respect to claim 2, application ‘831 recites the printing apparatus according to claim 1, wherein the transport unit is configured to transport an external recording medium to the printing unit, the cover, in the first open position, forms, in the housing portion, an opening through which the recording medium is insertable to the housing portion, and also opens, at one end of the housing portion, an insertion opening that guides the external recording medium into a printing apparatus main body, and the cover, in the second open position, forms, in the housing portion, an opening through which the recording medium and the external recording medium are loadable on the transport unit (claim 2).
With respect to claim 3, application ‘831 recites the printing apparatus according to claim 1, comprising: a first engagement member provided at the cover, and configured to engage with the first support shaft such that the cover is rotationally movable from the closed position of the cover to the first open position, and disengage from the first support shaft by moving with respect to the first support shaft; and a second engagement member provided at the cover, and configured to engage with the second support shaft such that the cover is rotationally movable from the closed position of the cover to the second open position, and disengage from the first second shaft by moving with respect to the second support shaft (claim 3).
With respect to claim 4, application ‘831 recites the printing apparatus according to claim 1, comprising: a first spur gear provided at the cover, and configured to mesh with a first internal gear, provided at a peripheral portion of the first support shaft, and rotate due to a rotational movement of the cover around the first support shaft (claim 1, lines 14-19); a first damper configured to apply a load to rotation of the first spur gear (claim 4); a second spur gear provided at the cover, and configured to mesh with a second internal gear, provided at a peripheral portion of the second support shaft, and rotate due to a rotational movement of the cover around the second support shaft (claim 1, lines 14-19); and a second damper configured to apply a load to rotation of the second spur gear (claim 4).
With respect to claim 5, application ‘831 recites the printing apparatus according to claim 1, wherein the second support shaft is located in a direction opposite to a discharge direction of the recording medium with respect to the first support shaft (claim 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 208646332; see machine translation) in view of Dammers et al. (US Publication 2009/0218361; hereinafter Dammers).
With regards to claim 1, Wu teaches printing apparatus (1; FIG. 1-2), comprising: 
a housing portion (31; FIG. 2) configured to house a recording medium (page 3, highlighted portions, paragraph 1); 
a transport unit (42, 331) configured to transport the recording medium from the housing portion (6) to a printing unit (11; page 3, highlighted portions, paragraphs 2-4; FIG. 1-2); and 
a cover (200) configured to open and close the housing portion (page 4, highlighted paragraph; FIG. 2).
However, Wu is silent regarding wherein the cover is rotatably supported by a first support shaft and a second support shaft, the first support shaft is disposed in a position closer to the printing unit than the housing portion is, and the second support shaft is disposed in a position farther from the printing unit than the housing portion is, and the cover is configured such that, when displaced from a closed position in a first direction, the cover is spaced from the second support shaft and is rotationally movable around the first support shaft up to a first open position, and that, when displaced from the closed position in a second direction, the cover is spaced from the first support shaft and is rotationally movable around the second support shaft up to a second open position.
Dammers teaches a cover (D; FIG. 1; [0041]) that is rotatably supported by a first support shaft (21) and a second support shaft (22), and the cover is configured such that, when displaced from a closed position in a first direction, the cover is spaced from the second support shaft and is rotationally movable around the first support shaft up to a first open position (toward Y1; [0041-0042]), and that, when displaced from the closed position in a second direction, the cover is spaced from the first support shaft and is rotationally movable around the second support shaft up to a second open position (toward Y2; [0041-0042]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover of Wu such that it can be opened in two opposite sides as taught by Dammers to provide alternate opening positions for accessing the interior of the printing apparatus based on user’s choice.  Thus, Wu, as modified by Dammers, would teach the first support shaft (i.e. 21 of Dammers placed at one end of cover 200 opposite of 201 in FIG. 2 of Wu) is disposed in a position closer to the printing unit (11) than the housing portion (31; Wu) is, and the second support shaft (22 of Dammers replacing 201 of FIG. 2 of Wu) is disposed in a position farther from the printing unit (11; Wu) than the housing portion (31; Wu) is.
With regards to claim 2, Wu, as modified by Dammers, teaches (citations to Wu unless specified otherwise) the printing apparatus according to claim 1, wherein 
the transport unit (42, 331) is configured to transport an external recording medium to the printing unit (11; FIG. 2), 
the cover (200; modified to open by pivoting at 201 and the opposite end of 200), in the first open position (i.e. toward Y1; FIG. 1; Dammers), forms, in the housing portion, an opening through which the recording medium is insertable to the housing portion, and also opens, at one end of the housing portion, an insertion opening (opening at 200) that guides the external recording medium into a printing apparatus main body (FIG. 2), and 
the cover (200), in the second open position (i.e. toward Y2; FIG. 1; Dammers), forms, in the housing portion, an opening through which the recording medium and the external recording medium are loadable on the transport unit (see FIG. 2 of Wu when 200 is opened).
With regards to claim 3, Wu, as modified by Dammers, teaches (citations to Dammers unless specified otherwise) the printing apparatus according to claim 1, comprising: 
a first engagement member (110) provided at the cover, and configured to engage with the first support shaft (21) such that the cover is rotationally movable from the closed position of the cover to the first open position, and disengage from the first support shaft by moving with respect to the first support shaft ([0046, 0049]); and 
a second engagement member (120) provided at the cover, and configured to engage with the second support shaft (22) such that the cover is rotationally movable from the closed position of the cover to the second open position, and disengage from the first second shaft by moving with respect to the second support shaft ([0046, 0050]).
With regards to claim 4, Wu, as modified by Dammers, teaches (citations to Dammers unless specified otherwise) the printing apparatus according to claim 1, comprising: 
a first spur gear (51) provided at the cover, and configured to mesh with a first internal gear (71), provided at a peripheral portion of the first support shaft, and rotate due to a rotational movement of the cover around the first support shaft ([0052-0057]; FIG. 2-9); 
a first damper (401) configured to apply a load to rotation of the first spur gear ([0078]); 
a second spur gear (52) provided at the cover, and configured to mesh with a second internal gear (72), provided at a peripheral portion of the second support shaft, and rotate due to a rotational movement of the cover around the second support shaft ([0052-0057]; FIG. 2-9); and 
a second damper (402) configured to apply a load to rotation of the second spur gear ([0078]).
With regards to claim 5, Wu, as modified by Dammers, teaches (citations to Dammers unless specified otherwise) the printing apparatus according to claim 1, wherein the second support shaft (22 of Dammers located at 201 in FIG. 2 of Wu) is located in a direction opposite to a discharge direction (left side of FIG. 2 of Wu) of the recording medium with respect to the first support shaft (21 located at the opposite end of 200 of Wu).

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 7-9, Applicant argues that taking the disclosure of Dammers as a whole, the front swivel pin (21) and the second swivel pin (22) are formed or positioned in the cover element (D) and would move with the cover element (D).  Therefore, movement of the "cover" does not result in the "cover ... [being] spaced from" either the front swivel pin (21) or the second swivel pin (22) when it is rotated because the front swivel pin (21) and the second swivel pin (22) remain within the cover element (D1). Therefore, Applicants respectfully submits that the combination of Wu and Dammers fails to teach, suggest, or reasonably disclose "the cover is configured such that, when displaced from a closed position in a first direction, the cover is spaced from the second support shaft and is rotationally movable around the first support shaft up to a first open position, and that, when displaced from the closed position in a second direction, the cover is spaced from the first support shaft and is rotationally movable around the second support shaft up to a second open position" as recited, in part, in independent claim 1.
The Examiner respectfully disagrees with Applicant’s argument because the combination of Wu and Dammers does teach the claimed invention.  Specifically, the cover is spaced from the second support shaft, i.e. the cover is not at the same level (i.e., vertical height) as the shaft and is spaced from the shaft.  Wu and Dammers do not teach the cover to be gradually spaced from the second support shaft when the cover is gradually rotated around the first support shaft up to a first open position.  Because the claim language does not differentiate the spacing of the cover relative to the second/first support shaft with movement, the interpretation of Wu and Dammers would teach the currently claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853